Title: From John Adams to the President of Congress, 14 September 1783
From: Adams, John
To: President of Congress


          Sir
            Paris Septr: 14. 1783.
          I beg Leave to introduce to your Civilities Mr: Thaxter, who goes home with the definitive Treaty of Peace, and the original Treaty with Holland.
          Mr: Thaxter will present you a Medal, a Present to Congress, from the Province of Friesland, he will also present another to your Excellency of which I beg your acceptance. These were sent as Presents to me and I have no more, otherwise I should have been glad to have Sent more of them to America.
          With great Respect I have the Honour to be your Excellencies / most obedient Servant.
        